United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.H., Appellant
and
DEPARTMENT OF COMMERCE, U.S.
CENSUS BUREAU, Cambridge, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1119
Issued: December 12, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 5, 2011 appellant, through his attorney, filed a timely appeal from a
February 22, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying his traumatic injury claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant established that he sustained an injury in the performance
of duty on June 9, 2010, as alleged.
FACTUAL HISTORY
On June 14, 2010 appellant, then a 40-year-old crew leader assistant, filed a traumatic
injury claim alleging that he sustained a cervical injury as a result of a motor vehicle accident
1

5 U.S.C. §§ 8101-8193.

that occurred on June 9, 2010 at 7:30 a.m. on his way to a work-related meeting. He stated that
at the time of the accident he was driving on a curve when a tire blew and his vehicle hit an
embankment. The employing establishment controverted the claim, arguing that appellant was
not in work status at the time of the accident. It noted that, although he was due to report for a
scheduled work-related meeting at 8:30 a.m., the accident did not occur on a direct route to the
scheduled meeting, but rather occurred on the way to appellant’s home.
The record contains a June 9, 2010 traffic crash report reflecting that appellant went off
the road into a ditch on the date in question when his left front tire blew out as he was heading
eastbound into a curve on Northfield Road.
In an employing establishment motor vehicle accident report, Supervisor Susan White
stated that at 7:30 a.m. on June 9, 2010 appellant was driving a federal vehicle on a wet road
when his tire blew out and he went into an embankment. Appellant reported that he had started
his trip in Zanesville, Ohio at 7:00 a.m. and was on his way to a regular meeting in Caldwell,
Ohio, which had been authorized orally. Ms. White indicated by placing a checkmark in the
“yes” box that the accident occurred within appellant’s scope of duty.
The record contains a June 15, 2010 memorandum from Robert Smith of the employing
establishment pertaining to his investigation of the circumstances surrounding the June 9, 2010
accident. On June 10, 2010 appellant informed Mr. Smith that he was a night watchman for the
Dollar General in Zanesville, Ohio. Appellant reportedly left Zanesville at the end of his shift
with the purpose of driving to an 8:30 a.m. meeting with his crew leader in Caldwell, Ohio. He
stated that, due to construction on the access ramp at Interstate 70 that would have taken him east
to Interstate 77 and south to the meeting in Caldwell, he took an alternate route that took him
east northeast. Mr. Smith noted that the alternate route was in the direction of appellant’s
residence. He stated that appellant had access to Interstate 70 off of Airport Road where he
worked. Mr. Smith opined that appellant was going home from his night job at the time of the
accident. A map provided by him reflected the location of the June 9, 2010 accident relative to
appellant’s residence and the location of the scheduled employing establishment meeting.
According to notations on the map, the accident occurred on a location that was on a route to
both appellant’s home and to the meeting site.
In a letter dated June 24, 2010, OWCP asked the employing establishment to clarify
whether appellant was reimbursed for travel from a location other than from his residence.
Additionally, the employing establishment was asked if it had attempted to clarify whether
construction had required appellant to deviate from his regular route to his scheduled meeting.
In a letter of the same date, OWCP asked appellant to provide additional information regarding
the purpose of his trip on the date of the accident and whether he was afforded coverage by the
employing establishment from Dollar General to his meetings with his supervisor.
In a July 12, 2010 statement, Ms. White indicated that, as a crew leader assistant,
appellant was required to meet at the McDonald’s in Caldwell, Ohio at 8:30 a.m. every Monday
thru Friday and Saturday, as needed. Referring to the employing establishment’s D556 (NRFU
Enumerator Manual), she stated that daily pay and work records should always reflect travel
beginning at the employee’s home and ending at the employee’s home. Noting that the distance

2

between his home and the meeting place was 34 miles, Ms. Smith opined that appellant was on
route from his private job to his home at the time of the injury.
In a letter dated July 19, 2010, the employing establishment reported that it paid field
employees from their duty stations (home) to their work areas and back to their homes. Any
deviation is considered a nonwork event. As appellant was on a route to his home at the time of
the accident, the employing establishment contended that it was not work related. It noted that
the initial determination on the CA-1 form that the accident was work related was superseded by
information discovered later.
The record contains a copy of Chapter 3 of the employing establishment manual
concerning reimbursable expenses. Pursuant to the manual, an employee is to be reimbursed for
miles traveled from his home to a training site, or job assignment area, and the returning trip. An
employee is not to be paid for miles driven while performing personal errands, breaks or other
unofficial time.
In a July 5, 2010 statement, appellant explained that he had taken an alternative route
from his night job to his scheduled 8:30 meeting on the date in question because Dollar
General’s management had advised him of a planned road closing on route 93, north of I70,
which was his point of origin. Management had provided him with directions showing a
proposed alternate route, which he followed.
By decision dated July 29, 2010, OWCP found that appellant was not injured while in the
performance of duty. It found he had not established that he was entitled to reimbursement for
travel to his meeting on the date in question, because his point of origin was not his home.
On August 16, 2010 appellant requested a telephonic hearing. In a December 13, 2010
letter, he stated that he had routinely been reimbursed for travel that originated at the Dollar
General in Zanesville, OH. Appellant enclosed daily pay and travel records requesting
reimbursement for travel on February 1, 2010 from his point of origin (his job in Zanesville, OH)
to his duty station in Bridgeport, OH, and on March 2, 2010 for travel from his job in Zanesville
to his duty station at I.A. Cash Co. The record reflects that, on both days, appellant left
Zanesville at 7:00 a.m.
At the December 13, 2010 hearing, appellant testified that he had left his night job and
was on his way to a scheduled meeting in Caldwell on the morning of the June 9, 2010 accident.
He asserted that the route he traveled that morning was not on the way to his home. Appellant
stated that, when he was hired approximately a year prior, the employing establishment was
aware that he had a second job at Dollar General. Requests for reimbursements, documented by
daily pay slips noting travel between his night job and meetings required by the employing
establishment had not been previously questioned. Appellant testified that the official start time
for the meeting in Caldwell was 8:30 a.m., but that people began arriving at 8:10 a.m. He noted
that travel time between his night job and the meeting place in Caldwell was approximately 45
minutes.
On January 5, 2011 the employing establishment reiterated its contention that, because
appellant was not on a route from his home to his federal job at the time of the accident, he was

3

not in the performance of duty. Further, even though he was erroneously reimbursed for travel
between his second job and the employing establishment, he was not in the performance of duty.
By decision dated February 22, 2011, an OWCP hearing representative affirmed the
July 29, 2010 decision. He noted that appellant was in the period of employment at the time of
the accident. The representative found, however, that because his travel did not originate at his
home, as required for reimbursement by the employing establishment, appellant deviated from
his course of employment for personal reasons. Therefore, he was not in the performance of
duty at the time of the accident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his claim, including the fact that the individual is an employee of the United States
within the meaning of FECA; that the claim was filed within the applicable time limitation; that
an injury was sustained while in the performance of duty as alleged; and that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.2 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.3
FECA provides for the payment of compensation for the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.4 The phrase
while in the “performance of duty” has been interpreted by the Board to be the equivalent of the
commonly found prerequisite in workers’ compensation law of arising out of and in the course of
employment. In addressing the issue, the Board has stated that for an incident to occur in the
course of employment, in general, an injury must occur: (1) at a time when the employee may
reasonably be said to be engaged in his master’s business; (2) at a place where he may
reasonably be expected to be in connection with the employment; and (3) while he was
reasonably fulfilling the duties of his employment or engaged in doing something incidental
thereto.5
The Board has also recognized as a general rule that off-premises injuries sustained by
employees having fixed hours and place of work, while going to or coming from work, are not
compensable as they do not arise out of and in the course of employment. Rather such injuries
are merely the ordinary, nonemployment hazards of the journey itself, which are shared by all
travelers.6 Due primarily to the myriad of factual situations presented by individual cases over
the years, certain exceptions to the general rule have developed where the hazards of travel may
fairly be considered a hazard of employment. Exceptions to the general coming and going rule
2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

See Irene St. John, 50 ECAB 521(1999); Michael E. Smith, 50 ECAB 31 (1999); Elaine Pendleton, supra
note 2.
4

5 U.S.C. § 8102(a).

5

George E. Franks, 52 ECAB 490 (2001).

6

Gabe Brooks, 51 ECAB 184 (1999).

4

have been recognized, which are dependent upon the relative facts to each claim: (1) where the
employment requires the employee to travel on the highways; (2) where the employer contracts
to and does furnish transportation to and from work; (3) where the employee is subject to
emergency calls, as in the case of firemen; (4) where the employee uses the highway to do
something incidental to his or her employment with the knowledge and approval of the
employer; and (5) where the employee is required to travel during a curfew established by local,
municipal, county or state authorities because of civil disturbances or other reasons.7
In determining whether an injury occurs in a place where the employee may reasonably
be or constitutes a deviation from the course of employment, the Board will focus on the nature
of the activity in which the employee was engaged and whether it was reasonably incidental to
the employee’s work assignment or represented such a departure from the work assignment that
the employee became engaged in personal activities unrelated to employment.8
ANALYSIS
The record reflects that appellant was an “off-premises worker” whose work was
generally conducted “out in the field” rather that at the employing establishment. His work in
the field as a crew leader assistant was in the nature of a traveling auditor or inspector whose
work required that he generally be in travel status. An “off-premise worker” injured while
enroute between work and home is generally provided protection under FECA.9 In this case,
however, appellant was not traveling between his federal job assignment and his home. The
Board finds that appellant was not injured in the performance of duty on June 9, 2010 due to a
deviation from the course of his employment.10
The evidence establishes that appellant used a government vehicle to perform his work
duties and was reimbursed for miles traveled from his home to a training site, or job assignment
area and the returning trip. In this case, however, appellant was not traveling between his home
and a training site or job assignment at the time of the accident. He contends that the accident
should be considered to be in the performance of duty because he was on his way to a required
meeting when it occurred. The relevant issue, however, is not appellant’s destination at the time
of the accident but rather whether he was injured between his home and his federal employment.
It is undisputed that his trip began in Zanesville, Ohio, where he worked as a night watchman at

7

Melvin Silver, 45 ECAB 677 (1994); Estelle M. Kasprazak, 27 ECAB 339 (1976); see also Federal (FECA)
Procedure Manual, Part 2 -- Claims, Performance of Duty , Chapter 2.804.6(a)(1) (August 1992).
8

Phyllis A. Sjoberg, 57 ECAB 409 (2006).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.6 (August 1992).

10

A. Larson, The Law of Workers’ Compensation § 19.00.

5

the Dollar General. Appellant’s presence at the Dollar General constituted a deviation from his
business trip for personal reasons, taking him out of the course of his employment.11
Appellant contends that the employing establishment knew that he worked as a security
guard when it hired him and provided evidence that he had been reimbursed for travel between
his job at the Dollar General and various federal job assignments in the past. The mere
knowledge of appellant’s second job and the fact that he traveled from the Dollar General to his
federal job does not establish that he was acting under the direction of his employer at the time
he was injured and is not sufficient to make the practice an activity that is incidental to
employment. Further, the erroneous reimbursement of expenses submitted for travel outside the
scope of the employing establishment’s manual does not convey coverage to the July 9, 2010
accident.
The record indicates that appellant was driving an official vehicle at the time of the
accident. Professor Larson, in his treatise on workers’ compensation, notes that coverage is
usually afforded in cases involving a deliberate and substantial payment for the expense of
travel, or the provision of an automobile under the employee’s control.12 Under most
circumstances, the travel must be authorized by the employing establishment and sufficiently
important to be regarded as part of appellant’s official service.13 In this case, reimbursement for
expenses was authorized only for travel between home and appellant’s federal employment. The
accident occurred at a location between appellant’s federal and private employment. Therefore,
under the circumstances of this case, the fact that appellant was driving an official vehicle does
not bring the accident within the performance of duty. Rather appellant was using his federally
provided vehicle as a convenience to further his non-Federal employment.
Under the circumstances of this case, the Board finds that appellant was not in the
performance of duty at the time of the June 9, 2010 accident. Appellant may submit new
evidence or argument with a written request for reconsideration to OWCP within one year of this
merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant was not in the performance of duty at the time of the
June 9, 2010 accident.

11

See Gabe Brooks, supra note 6 (The employee, an IRS agent whose work was generally conducted out in the
field, was injured in an automobile accident after finishing work for the day. The Board recognized that an offpremises worker injured between work and home is generally provided protection under FECA and found that the
claimant was an off-premises employee who would have been considered to be in the course of his employment
were not for a deviation on his way home).
12

See Mary Margaret Grant, 48 ECAB 969 (1997); see generally A. Larson, The Law of Workers’ Compensation
§ 13.01 (2000) (explaining the coming and going rule).
13

Dennis L. Forsgren (Linda N. Forsgren), 53 ECAB 174 (2001); Gabe Brooks, supra note 6; see Mary
Margaret Grant, supra note 12; see generally A. Larson, The Law of Workers’ Compensation, supra note 10.

6

ORDER
IT IS HEREBY ORDERED THAT the February 22, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 12, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

